                           Case 2:21-bk-10826-BB           Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26           Desc
                                                            Main Document    Page 1 of 44


                                 1     Richard L. Wynne (Bar No. 120349)
                                       richard.wynne@hoganlovells.com
                                 2     Bennet L. Spiegel (Bar No. 129558)
                                       bennett.spiegel@hoganlovells.com
                                 3     Edward J. McNeilly (Bar No. 314588)
                                       edward.mcneilly@hoganlovells.com
                                 4     HOGAN LOVELLS US LLP
                                       1999 Avenue of the Stars, Suite 1400
                                 5     Los Angeles, California 90067
                                       Telephone: (310) 785-4600
                                 6     Facsimile: (310) 785-4601
                                 7               for the Official Committee of
                                       Attorneysfor                         of Unsecured
                                       Creditors of
                                                 of Kfir Gavrieli
                                 8

                                 9
                                                              UNITED STATES BANKRUPTCY COURT
                              10
                                                               CENTRAL DISTRICT OF CALIFORNIA
                              11
                                                                       LOS ANGELES DIVISION
                              12

                              13       In re:                                         Case No.: 2:21-bk-10826-BB

                              14       KFIR GAVRIELI,                                 Chapter 11

                              15                                    Debtor.

                              16
                                                                                      HOGAN LOVELLS US LLP'S
                                                                                                         LLP’S
                              17                                                      MONTHLY FEE APPLICATION FOR
                                                                                      ALLOWANCE AND PAYMENT OF
                              18                                                      INTERIM COMPENSATION AND
                                                                                      REIMBURSEMENT OF EXPENSES FOR
                              19                                                      THE PERIOD APRIL 1-30, 2021
                              20

                              21
                                                                                      [No Hearing Required Unless Requested
                              22                                                      Pursuant to Local Bankruptcy Rule 2014-1]

                              23

                              24

                              25

                              26

                              27

                              28
HOGAN
H OGAN LOVELLS
       L OVEL LS US
       LLP
     ATTORNEYS
     A T T O R N E Y S AT
                       A T LAW
                           LAW
SAN
S A N FRANCISCO,
      F R A N C I S C O , NEW
                          N E W YORK
                                YORK
                           Case 2:21-bk-10826-BB             Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26               Desc
                                                              Main Document    Page 2 of 44


                                 1            1.      Hogan Lovells US LLP ("Hogan
                                                                           (“Hogan Lovells")
                                                                                   Lovells”) submits its Monthly fee Application for
                                 2     Allowance and Payment of Interim Compensation and Reimbursement of Expenses (the
                                 3     “Application”) for the Period April 1, 2021 through April 30, 2021 (the "Application
                                       "Application")                                                          “Application Period")
                                                                                                                            Period”) for
                                 4     work performed for the Official Committee of Unsecured Creditors of Kfir Gavrieli (the
                                 5     “Committee”). In support of the Application, Hogan Lovells respectfully represents as follows:
                                       "Committee").
                                 6            2.      Hogan Lovells is counsel to the Committee. Hogan Lovells hereby applies to the
                                 7     Court for allowance and payment of interim compensation for services rendered and reimbursement
                                 8     of expenses incurred during the Application Period.
                                 9            3.      Hogan Lovells billed a total of $236,019.10 in fees and expenses during the
                              10       Application Period. The total fees represent 181.6 hours expended during the period covered by
                              11       this Application. These fees and expenses break down as follows:
                              12        Period                   Fees                     Expenses               Total
                              13        April 1-30, 2021         $235,031.50              $987.60                $236,019.10
                              14

                              15              4.      For the postpetition period, Hogan Lovells has been paid to date as follows:
                              16        Application Period                   Amount                       Description
                              17        11stst Monthly (March 17-31, 2021)   --
                              18        Total Paid to the Firm to Date       --
                              19

                              20              5.      To date, Hogan Lovells is owed as follows (excluding amounts owed pursuant to
                              21       this Application):
                              22
                                        Application Period                   Amount                       Description
                              23
                                        1st Monthly (March 17-31, 2021)
                                        1st                                  $82,856.50                   100% of fees
                              24
                                        Total Owed to the Firm to Date       $82,856.50
                              25

                              26
                                              6.      Accordingly, Hogan Lovells seeks interim allowance of fees in the amount of
                              27
                                       $235,031.50 and expenses in the amount of $987.60 at this time.
                              28
                                              7.      Hogan Lovells seeks interim compensation of $189,012.80 at this time, which is
HOGAN
H OGAN LOVELLS
       L OVEL LS US
       LLP
     ATTORNEYS
     A T T O R N E Y S AT
                       A T LAW
                           LAW
SAN
S A N FRANCISCO,
      F R A N C I S C O , NEW
                          N E W YORK
                                YORK
Case 2:21-bk-10826-BB       Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26               Desc
                             Main Document    Page 3 of 44


 1   equal to the sum of 80% of the fees for services rendered ($188,025.20) and 100% of expenses
 2   ($987.50).
 3          8.      Attached as Exhibit A hereto is the name of each professional or paraprofessional
 4   who performed services in connection with this case during the period covered by the Application
 5   and the hourly rate for each such professional or paraprofessional. Attached as Exhibit B hereto
 6   are the detailed time and expense statements for the Application Period.
 7          9.      Hogan Lovells has served a copy of this Application on the Office of the United
 8   States Trustee, the Debtor, and counsel to the Debtors. The Application was mailed by first class
 9   mail, postage prepaid, on or about May 28, 2021. Notice of the filing of this Application was served
10   on the foregoing parties as well as any party who has requested special notice in this chapter 11
11   case as of the date of the notice.
12          10.                      Court’s Order on Debtor's
                    Pursuant to this Court's          Debtor’s Motion Establishing Procedures for
                                                                                               for
13                   of Fees and Expense Reimbursement [D.I. 103], the Debtor is authorized to make
     Monthly Payment of
14   the payment requested herein without further hearing or order of the Court unless an objection to
15   this Application is filed with the Court and served upon the Notice Parties within ten (10) calendar
16   days after the date of mailing of the Notice of this Application. If such an objection is filed, the
17   Debtor is authorized to pay 80% of the uncontested fees and 100% of the uncontested expenses
18   without further order of the Court. If no objection is filed, the Debtor is authorized to pay 80% of
19   all fees and 100% of all expenses requested in this Application without further order of this Court.
20          11.     The interim compensation and reimbursement of expenses sought in this
21   Application is not final. Upon the conclusion of this case, Hogan Lovells will seek fees and
22   reimbursement of the expenses incurred for the totality of the services rendered in this case. Any
23   interim fees or reimbursement of expenses approved by this Court and received by Hogan Lovells
24   will be credited against such final fees and expenses as may be allowed by this Court.
25

26          WHEREFORE, Hogan Lovells respectfully requests that the Debtor pay compensation to
27   Hogan Lovells as requested herein pursuant to and in accordance with the terms of the Order on
28                                           for Monthly Payment of
     Debtors Motion Establishing Procedures for                  of Fees and Expense

                                                      2
Case 2:21-bk-10826-BB        Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26    Desc
                              Main Document    Page 4 of 44



   1   Reimbursement.
   2

   3

   4   Dated: May 28, 2021                           Hogan Lovells US LLP
   5
                                                     By:
   6                                                 Bennett L. Spiegel
                                                     Attorney for the Official Committee of
   7                                                 Unsecured Creditors

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 3
Case 2:21-bk-10826-BB   Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26   Desc
                         Main Document    Page 5 of 44




                                 EXHIBIT A
Case 2:21-bk-10826-BB          Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26                    Desc
                                Main Document    Page 6 of 44




Name                      Title                      Hourly Rate                Hours
Richard L. Wynne          Partner                          $1,550.00                      66.4
Bennett L. Spiegel        Partner                          $1,310.00                      64.7
Jonathan Leitch           Partner                          $1,250.00                      10.9
Mehtap Cevher Conti       Partner                          $1,150.00                       5.3
Byron Phillips            Counsel                          $1,035.00                       3.3
Edward McNeilly           Senior Associate                  $875.00                       20.4
Rahmon J. Brown                 Clerk1
                          Law Clerk'                        $835.00                        2.3
Tracy Southwell           Paralegal                         $490.00                       8.3




11 Mr. Brown has been a member of the Illinois Bar since 2017, but is not yet admitted in New York State.
 He is awaiting admission.
Case 2:21-bk-10826-BB   Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26   Desc
                         Main Document    Page 7 of 44




                                 EXHIBIT B
            Case 2:21-bk-10826-BB                                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26                                                                 Desc
                                                                   Main Document    Page 8 of 44
                                                                                                                                       Hogan Lovells US LLP
                                                                                                                                       1999 Avenue of the Stars
                                                                                                                                       Suite 1400
                                                                                                                                       Los Angeles, CA 90067
  Hogan                                                                                                                                T +1  310 785 4600
                                                                                                                                         +1310
                                                                                                                                         +1 310 785 4601
                                                                                                                                       F +1          4601
  Lovells                                                                                                                              www.hoganlovells.com



Kfir Gavrieli Official Creditors Committee
                                                                                         Date                                          May 25, 2021
                                                                                                                                               2021
c/o KRKB Family Trust
go
100 De Sabla Road                                                                        Invoice No                                    19600006053
94010 HHillsborough
        illsborough
CA                                                                                       Our ref                                       771657.000001
                                                                                                                                       771657.000001
Attention: Roman M  Margolin
                       argolin                                                           Partner                                       Rick Wynne
                                                                                         Email                                         rick.wynne@hoganlovells.com
                                                                                         Fed ID                                        XX-XXXXXXX



Kfir Gavrieli Official Creditors Committee

Summary
Summary                                                                                                                                                                           Amount
                                                                                                                                                                                  Amount
                                                                                                                                                                                   USD
Professional Services                                                                                                                                                              235,031.50

Total Disbursements and Charges                                                                                                                                                               987.60


                                                                                                                                                     Subtotal                         236,019.10
                                                                                                                                                          Due
                                                                                                                                                    Total Due                         236,019.10

Paym
Payment
     ent Details
Electronic payments should be sent to                                        In light of COVID-19, we are                   Check payments may be sent to:                     Payment requested
Wells Fargo Bank NA, 420 Montgomery Street                                   requesting that our clients pay                Hogan Lovells US LLP                               within 30 days from
San Francisco, CA 94104                                                      their invoice via ACH/wire                     P.O. Box 75890                                     invoice date
                           LLP – Operating Account
Account: Hogan Lovells US LLP—                                               transfer, if they are not doing so             Baltimore, M
                                                                                                                                       MDD 21275-5890
SWIFT code: WFBIUS6S Account No: 2000010688096                               already.
ABA #121000248 For Wire Transfers Only
ABA #054001220 (For ACH Transfers Only)




Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. "Hogan Lovells" is an international legal practice that indudes
                                                                                                                                                        includes Hogan Lovells US LLP and Hogan Lovells
International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf Frankfurt Hamburg Hanoi Ho Chi M                  Minh
                                                                                                                                                                                                 inh City
Hong Kong Houston Johannesburg London LosAngeles
                                               Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey Moscow                   Munich NewYork
                                                                                                                                          Moscow Munich      New York Northern Virginia Paris Perth
Philadelphia Rome San Francisco Sao  São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw Washington, D.C. Assodated  Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar
Zagreb. Business Service Centers: Johannesburg Louisville. Legal Service Center: Berlin. For more information see www.hoganlovells.com
            Case 2:21-bk-10826-BB                                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26                                                                 Desc
                                                                   Main Document    Page 9 of 44
                                                                                                  -2-

                                                                                                     Date                                          2021
                                                                                                                                           May 25, 2021

                                                                                                     Invoice No                            19600006053

                                                                                                     Our Ref                               771657.000001
                                                                                                                                           771657.000001



Period April 30, 2021
                 2021

                                                                                                                                   Disbursements &                                  Total
Detail by jurisdiction                                                                    Professional Services                        Charges                                      USD


Hogan Lovells (Hong Kong)                                                                                    17,422.00                                      0.00                          17,422.00


Hogan
H ogan Lovells US LLP                                                                                      217,609.50                                   987.60                           218,597.10




                                                                               Total                       235,031.50                                   987.60                          236,019.10

                                                                                                                                                                                     Charges
Disbursements & charges                                                                                                                                                               USD
Courier and Shipping Costs                                                                                                                                                                     369.05
Search Fees                                                                                                                                                                                    618.55
                                                                                                                                                                  Total                       987.60




Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. "Hogan Lovells" is an international legal practice that indudes
                                                                                                                                                        includes Hogan Lovells US LLP and Hogan Lovells
International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf Frankfurt Hamburg Hanoi Ho Chi M                  Minh
                                                                                                                                                                                                 inh City
Hong Kong Houston Johannesburg London LosAngeles
                                               Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey Moscow                   Munich NewYork
                                                                                                                                          Moscow Munich      New York Northern Virginia Paris Perth
Philadelphia Rome San Francisco Sao  São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw Washington, D.C. Assodated  Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar
Zagreb. Business Service Centers: Johannesburg Louisville. Legal Service Center: Berlin. For more information see www.hoganlovells.com
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 10 of 44
                                                            -3-
                                                            -3-

                                                              Date                         2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No           19600006053

                                                              Our Ref              771657.000001
                                                                                   771657.000001

Kfir Gavrieli Official Creditors Committee

                                                    Professional Services

01 - Litigation
01   Litigation

Date           Name                           LLP          Rate         Hours     Amount      Narrative
03/31/21
03/31/21       Rick Wynne                    HLUS      1,550.00          0.40      620.00     Attend committee meeting
                                                                                              and next steps
04/26/21
04/26/21       Edward Joseph                 HLUS        875.00            3.30   2,887.50    Zoom conference with R.
               McNeilly
               M cN eilly                                                                     Wynne and B. Spiegel
                                                                                              regarding mediation
                                                                                              stipulation (.4); draft
                                                                                              mediation stipulation
                                                                                              regarding Hong Kong
                                                                                              accounts (2.9)
04/27/21
04/27/21       Edward Joseph                 HLUS        875.00            1.30    1,137.50   Revise mediation
               McNeilly
               M cN eilly                                                                     stipulation (.6); further
                                                                                              revise mediation
                                                                                              stipulation and send to
                                                                                              counsel to debtor, Unatins
                                                                                              and Hogan Lovells Hong
                                                                                              Kong counsel (.4);
                                                                                              telephone conference with
                                                                                              R. Wynne regarding
                                                                                              mediation stipulation (.2);
                                                                                              review debtor comments
                                                                                              on mediation stipulation
                                                                                              (.1)
04/28/21 Edward Joseph
04/28/21                                     HLUS        875.00            1.30    1,137.50   Draft revised stipulation
         McNeilly
         M cN eilly                                                                           regarding Hong Kong
                                                                                              funds (1.0); telephone
                                                                                              conference with R. Wynne
                                                                                              regarding Hong Kong
                                                                                              stipulation (.1); additional
                                                                                              telephone conference with
                                                                                              R. Wynne regarding Hong
                                                                                                                    H ong
                                                                                              Kong stipulation (.1); email
                                                                                              with J. Leitch regarding
                                                                                              state court judgment (.1)
                                                      Subtotal             6.30
                                                                           6.30   5,782.50
                                                                                  5,782.50

B110 - Case Administration
B110        Administration

Date           Name                           LLP         Rate          Hours     Amount      Narrative
03/31/21
03/31/21       Rick Wynne                    HLUS      1,550.00           0.70    1,085.00    Review prior settlement
                                                                                              proposals by D. Unatin
03/31/21
03/31/21       Rick Wynne                    HLUS      1,550.00            0.30     465.00    Review court order on
                                                                                              order to show cause and all
                                                                                              calendar updates
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                                Main Document    Page 11 of 44
                                                             -4-

                                                               Date                        2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No          19600006053

                                                               Our Ref             771657.000001
                                                                                   771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B110 - Case Administration
B110        Administration

Date            Name                           LLP         Rate          Hours     Amount     Narrative
04/12/21
04/12/21        Bennett Spiegel               HLUS      1,310.00           1.50    1,965.00   Begin review of materials
                                                                                              from debtor professionals
                                                                                              regarding back up for
                                                                                              valuation and loan funds
                                                                                              received
04/16/21
04/16/21        Rick Wynne                    HLUS      1,550.00            0.20     310.00   Telephone conference with
                                                                                              J. Reisner regarding
                                                                                              official creditors
                                                                                              committee decision to
                                                                                              retain financial advisor and
                                                                                              scope of services needed
04/17/21
04/17/21        Rick Wynne                    HLUS      1,550.00            0.20     310.00   Review debtor
                                                                                              memorandum on trustee
                                                                                              issues
04/19/21
04/19/21        Bennett Spiegel               HLUS      1,310.00            0.80   1,048.00   Review files of materials
                                                                                                         McNeilly
                                                                                              sent to E. M cN eilly in
                                                                                              March
                                                                                              M arch
04/20/21
04/20/21 Rick Wynne                           HLUS      1,550.00            3.00   4,650.00   Telephone conference with
                                                                                              KGI, Force 10, B. Spiegel
                                                                                              and J. Reisner regarding
                                                                                              resuming diligence
                                                                                              meeting on D. Nir
                                                                                              transactions, Apogee, J.
                                                                                              Sandberg, RJB,Ashwini,
                                                                                                         RJB, Ashwini,
                                                                                              Permian, and HHong
                                                                                                              ong Kong
                                                                                              money
04/27/21
04/27/21        Bennett Spiegel               HLUS      1,310.00            0.20    262.00    Prepare e-mail
                                                                                              correspondence to R.
                                                                                              Wynne and E. M McNeilly
                                                                                                               cN eilly
                                                                                              regarding preparation of
                                                                                              committee status report for
                                                                                              4/30/21 filing for 5/5/21
                                                                                              4/30/21filing      5/5/21
                                                                                              case status conference, and
                                                                                              review e-mail
                                                                                              correspondence from
                                                                                              Latham on moving forward
                                                                                              on discovery
04/27/21
04/27/21        Bennett Spiegel               HLUS      1,310.00            0.10     131.00   Review further e-mail
                                                                                              correspondence regarding
                                                                                              scheduling matters and e-
                                                                                              mail correspondence with
                                                                                              R. Wynne regarding same
04/27/21
04/27/21        Rick Wynne                    HLUS      1,550.00            0.60    930.00    Telephone conference with
                                                                                              J. Reisner and W. Lobel
                                                                                              regarding disclosure
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26                Desc
                                                Main Document    Page 12 of 44
                                                              -5-

                                                                Date                          2021
                                                                                      May 25, 2021

Kfir Gavrieli Official Creditors Committee                      Invoice No            19600006053

                                                                Our Ref               771657.000001
                                                                                      771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B110 - Case Administration
B110        Administration

Date            Name                          LLP          Rate           Hours      Amount      Narrative
                                                                                                 statement issues, status
                                                                                                 conference report,
                                                                                                 schedule, information
                                                                                                              Dikla,
                                                                                                 sharing with Di kla, and
                                                                                                 Hong
                                                                                                 H ong Kong stipulation
04/28/21 Rick Wynne
04/28/21                                      HLUS      1,550.00
                                                        1,550 .00            0.50      775.00    Correspondence with
                                                                                                 counsel and two calls with
                                                                                                 court clerk regarding ex
                                                                                                 parte to advance order to
                                                                                                 show cause and 5/5/21
                                                                                                                 5/5/21
                                                                                                 disclosure statement and
                                                                                                 status conference
                                                                                                 scheduling
04/28/21 Edward Joseph
04/28/21                                      HLUS       875.00              0.10       87.50    Email with KGI team
         McNeilly
         M cN eilly                                                                              regarding updated
                                                                                                 schedules
04/28/21 Tracy Southwell
04/28/21                                      HLUS       490.00              0.50      245.00    Set-up ECF notices for B.
                                                                                                 Spiegel (.2); coordinate
                                                                                                 PacerPro notices and
                                                                                                 documents for team (.2);
                                                                                                 retrieval of ex parte motion
                                                                                                 for B. Spiegel regarding
                                                                                                 order to show cause to
                                                                                                 appoint trustee (.1)
04/29/21
04/29/21        Tracy Southwell               HLUS       490.00              0.10       49.00    Prepare calendar notice
                                                                                                 regarding order to show
                                                                                                 cause
04/30/21 Rick Wynne
04/30/21                                      HLUS      1,550.00             1.00     1,550.00   Telephone conference with
                                                                                                 W. Lobel and J. Reisner
                                                                                                 regarding plan and
                                                                                                 settlement negotiations,
                                                                                                 new proposals and ex parte
                                                                                                 reply
04/30/21
04/30/21 Rick Wynne                           HLUS      1,550.00
                                                        1,550 .00            L40
                                                                             1.40     2,170.00   Telephone conference with
                                                                                                 P. Gilhuly and D. Schecter
                                                                                                                       entire
                                                                                                 regarding reviewing anti  re
                                                                                                 balance sheet and claims,
                                                                                                 assets, cash flow, their plan
                                                                                                 proposal and possible
                                                                                                 options
                                                       Subtotal           11.20
                                                                          11.20     16,032.50
                                                                                    16,032.50
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                                Main Document    Page 13 of 44
                                                             -6-

                                                               Date                        2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No          19600006053

                                                               Our Ref             771657.000001
                                                                                   771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B120 -Asset
B120 - Asset Analysis and Recovery

Date            Name                           L LP
                                               LLP         Rate          Hours     Amount     Narrative
03/31/21
03/31/21        Rick Wynne                    HLUS
                                              H LUS     1,550.00           1.80    2,790.00   Review 341A transcript
                                                                                              and parties' pleadings to
                                                                                              outline investigation items
                                                                                              needed for creditors
                                                                                              committee review
04/06/21 Bennett Spiegel
04/06/21                                      HLUS
                                              H LUS     1,310.00            1.00   1,310.00   Telephone conference with
                                                                                              J. Reisner regarding
                                                                                              subjects of committee
                                                                                              investigation
04/06/21 Bennett Spiegel
04/06/21                                      HLUS
                                              H LUS     1,310.00            1.30   1,703.00   Review transcript of 341(a)
                                                                                              meeting
04/06/21 Bennett Spiegel
04/06/21                                      HLUS
                                              H LUS     1,310.00            0.30    393.00    Telephone conference with
                                                                                              R. Wynne regarding case
                                                                                              background and committee
                                                                                              investigation
04/06/21 Bennett Spiegel
04/06/21                                      HLUS
                                              H LUS     1,310.00            1.10
                                                                            L10    1,441.00   Attend Zoom telephone
                                                                                              conference with J. Reisner
                                                                                              and K. Gavrieli regarding
                                                                                              investigation of assets and
                                                                                              liabilities
04/06/21 Rick Wynne
04/06/21                                      HLUS
                                              H LUS     1,550.00            0.50     775.00   Review B. Spiegel
                                                                                              correspondence regarding
                                                                                              investigation issues to
                                                                                              prove
04/07/21
04/07/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00            3.30   4,323.00   Review pleadings including
                                                                                              schedules, SOFAs, Unatin
                                                                                              disclosure statement
                                                                                              objection, Unatin case
                                                                                              management conference
                                                                                              statement, debtor status
                                                                                              report and official creditors
                                                                                              committee response to
                                                                                              debtor disclosure
                                                                                              statement motion
04/08/21 Bennett Spiegel
04/08/21                                      HLUS
                                              H LUS     1,310.00            4.70   6,157.00   Review materials sent by
                                                                                              debtor counsel per request
                                                                                              for committee
                                                                                              investigation in
                                                                                              preparation for 4/9
                                                                                              telephone conference with
                                                                                              same, including review of
                                                                                              reply to Unatin disclosure
                                                                                              statement objection
04/09/21 Bennett Spiegel
04/09/21                                      H
                                              HLUS
                                                LUS     1,310.00            3.70   4,847.00   Review Unatin complaint
                                                                                              commencing adversary
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26              Desc
                                               Main Document    Page 14 of 44
                                                            -7-
                                                            -7-

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                           LLP         Rate          Hours     Amount     Narrative
                                                                                             proceeding against debtor
                                                                                             K. Gavrieli and K. Gavrieli
                                                                                             motion to dismiss same
04/09/21 Bennett Spiegel
04/09/21                                     HLUS
                                             H LUS     1,310.00            1.10
                                                                           L10    1,441.00   Zoom telephone
                                                                                             conference with J. Reisner
                                                                                             and K. Gavrieli regarding
                                                                                             committee investigation of
                                                                                             transactions
04/12/21
04/12/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.50    655.00    Telephone conference with
                                                                                             R. Wynne regarding status
                                                                                             of discussions with debtor
                                                                                             professionals regarding
                                                                                             committee investigation
04/12/21
04/12/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.20    262.00    Review and comment on
                                                                                             draft letter to Judge
                                                                                             Clarkson regarding
                                                                                             mediation and e-mail
                                                                                             correspondence with R.
                                                                                             Wynne regarding same
04/12/21
04/12/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.20   1,572.00   Zoom telephone
                                                                                             conference with J. Reisner
                                                                                             and M.
                                                                                                 M . VanderLey
                                                                                             regarding committee
                                                                                             investigation of debtor
                                                                                             assets and liabilities
04/13/21
04/13/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.50   1,965.00   Continue review of
                                                                                             materials from debtor
                                                                                             counsel regarding back up
                                                                                             for assets and liabilities of
                                                                                             debtor
04/14/21
04/14/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.70    917.00    E-mail correspondence
                                                                                             with R. Wynne and debtor
                                                                                             professionals regarding
                                                                                             moving forward on
                                                                                             committee investigation
                                                                                             and transmittal of
                                                                                             materials regarding same
                                                                                             to committee financial
                                                                                             advisor S. Green, KGI
04/14/21
04/14/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.50    775.00    Telephone conference with
                                                                                             S. Green regarding
                                                                                             investigation and plan
                                                                                             financing (.3);
                                                                                             correspondence KGI
                                                                                             regarding order to show
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 15 of 44
                                                            -8-

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             cause and investigation
                                                                                             required (.2)
04/14/21
04/14/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Telephone conference with
                                                                                             J. Reisner regarding
                                                                                             investigation meeting
                                                                                             committee requesting
04/14/21
04/14/21       Rick Wynne                    HLUS      1,550.00            0.30    465.00    Prepare outline of needs
                                                                                             for financial advisor and
                                                                                             investigation issues
04/15/21
04/15/21       Bennett Spiegel               HLUS      1,310.00            0.30    393.00    Telephone conference with
                                                                                             G. Seli regarding
                                                                                             preparation for next steps
                                                                                             in committee investigation
04/15/21
04/15/21       Bennett Spiegel               HLUS      1,310.00            0.70    917.00    Telephone conference with
                                                                                             S. Green, G. Seli, R. Wynne
                                                                                             and E. McNeilly regarding
                                                                                             preparation for telephone
                                                                                             conference with debtor
                                                                                             professionals on next steps
                                                                                             in committee investigation
04/15/21
04/15/21       Bennett Spiegel               HLUS      1,310.00            0.40    524.00    Telephone conference with
                                                                                                McNeilly
                                                                                             E. M cN eilly and R. Wynne
                                                                                             regarding committee
                                                                                             negotiations and upcoming
                                                                                             mediation
04/15/21
04/15/21       Bennett Spiegel               HLUS      1,310.00            0.40    524.00 Initial review of Hong
                                                                                          Kong bank statements and
                                                                                          follow up telephone
                                                                                          conference with R. Wynne
                                                                                          and internal e-mail
                                                                                          correspondence regarding
                                                                                          Hogan
                                                                                          H        Lovells
                                                                                            ogan Lovel  Is partners in
                                                                                          Hong Kong
04/15/21
04/15/21       Bennett Spiegel               HLUS      1,310.00            1.80   2,358.00   Telephone conference with
                                                                                                         M.. VanderLey,
                                                                                             J. Reisner, M
                                                                                             G. Seli, R. Wynne and E.
                                                                                             McNeilly regarding
                                                                                             committee investigation,
                                                                                             and follow up telephone
                                                                                             conference with J. Reisner
                                                                                             and R. Wynne regarding
                                                                                             preparation for mediation
                                                                                             before Judge Clarkson
04/15/21
04/15/21       Edward Joseph                 HLUS       875.00             3.00   2,625.00   Zoom conference with R.
               McNeilly                                                                      Wynne and B. Spiegel
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                                Main Document    Page 16 of 44
                                                             -9-

                                                               Date                        2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No          19600006053

                                                               Our Ref             771657.000001
                                                                                   771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B120 -Asset
B120 - Asset Analysis and Recovery

Date            Name                           L LP
                                               LLP         Rate          Hours     Amount     Narrative
                                                                                              regarding Gavrieli
                                                                                              investigation (.3);
                                                                                              telephone conference with
                                                                                              R. Wynne, B. Spiegel, S.
                                                                                              Green and G. Seli
                                                                                              regarding Gavrieli
                                                                                              investigation (.7);
                                                                                              telephone conference with
                                                                                              G. Seli regarding Gavrieli
                                                                                              investigation and plan (.6);
                                                                                              attend (partial) telephone
                                                                                              conference with J. Reisner,
                                                                                              R. Wynne, B. Spiegel and
                                                                                              G. Seli regarding
                                                                                              committee investigation
                                                                                              and document requests
                                                                                              (1.4)
04/16/21
04/16/21        Bennett Spiegel               H
                                              HLUS
                                                LUS     1,310.00            0.20    262.00    E-mail correspondence
                                                                                              with G. Seli regarding
                                                                                              sequencing of internal and
                                                                                              external meetings
                                                                                              regarding committee
                                                                                              investigation
04/16/21
04/16/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.80    700.00    Telephone conference with
                McNeilly
                M cN eilly                                                                    R. Wynne, B. Spiegel, S.
                                                                                              Green and G. Seli
                                                                                              regarding KGI retention
                                                                                              and investigation (.7);
                                                                                              telephone conference with
                                                                                              R. Wynne regarding same
                                                                                              (.1)
04/17/21
04/17/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00            1.20   1,572.00   Telephone conference with
                                                                                              G. Seli regarding initial
                                                                                              review of documents and
                                                                                              summary of issues for
                                                                                              4/18/21 meeting with
                                                                                              4/18/21
                                                                                              debtor professionals
04/17/21
04/17/21        Edward Joseph                 H
                                              HLUS
                                                LUS      875.00             0.10     87.50    Email with G. Seli
                McNeilly
                M cN eilly                                                                    regarding documents for
                                                                                              committee investigation
04/18/21
04/18/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00            0.90   1,179.00   Telephone conference with
                                                                                              S. Green and G. Seli
                                                                                              regarding next steps in
                                                                                              committee investigation
04/18/21
04/18/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00            1.00   1,310.00   Attend Zoom telephone
                                                                                              conference with G. Seli, R.
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 17 of 44
                                                            - 10 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                                                   M..
                                                                                             Wynne, J. Reisner and M
                                                                                             VanderLey regarding
                                                                                             committee investigation
04/19/21
04/19/21       Bennett Spiegel               HLUS      1,310.00            0.20    262.00    Telephone conference and
                                                                                             e-mail correspondence
                                                                                             with R. Wynne regarding
                                                                                             report on mediation with
                                                                                             Judge Clarkson
04/19/21
04/19/21       Edward Joseph                 HLUS       875.00             0.30    262.50    Email with G. Seli
               McNeilly
               M cN eilly                                                                    regarding Gavrieli
                                                                                             investigation
04/20/21
04/20/21       Bennett Spiegel               HLUS      1,310.00            0.50    655.00    Review e-mail
                                                                                             correspondence from G.
                                                                                             Seli regarding information
                                                                                             request regarding
                                                                                             committee investigation
                                                                                             (.1); telephone conference
                                                                                             with G. Seli regarding
                                                                                             follow up on same (.4)
04/20/21
04/20/21       Bennett Spiegel               HLUS      1,310.00            0.70     917.00   Review and forward e-mail
                                                                                             correspondence from
                                                                                             debtor counsel regarding
                                                                                             background documents for
                                                                                             investigation (.4); review e-
                                                                                             mail correspondence from
                                                                                             M.
                                                                                             M . Cevher Conti regarding
                                                                                             initial review of alleged
                                                                                             secured claims and
                                                                                             transmit further requested
                                                                                             documents to M.M . Cevher
                                                                                             Conti per same (.3)
04/20/21
04/20/21       Bennett Spiegel               HLUS      1,310.00            0.20    262.00    Follow up e-mail
                                                                                             correspondence with J.
                                                                                             Reisner and M.
                                                                                                          M . VanderLey
                                                                                             regarding response to
                                                                                             inquiry regarding schedule
                                                                                             A/B and setting meeting
                                                                                             with third parties
04/20/21
04/20/21       Bennett Spiegel               HLUS      1,310.00            2.00   2,620.00   Attend Zoom meeting with
                                                                                                         M.. VanderLey,
                                                                                             J. Reisner, M
                                                                                             G. Seli and R. Wynne
                                                                                             regarding committee
                                                                                             investigation
04/20/21
04/20/21       Mehtap
               M ehtap Cevher                HLUS      1,150.00            3.50   4,025.00   Review promissory notes
               Conti                                                                         and security documents
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 18 of 44
                                                              11 -
                                                            - 11-

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                           LLP         Rate          Hours     Amount     Narrative
                                                                                             relating to debtor's four
                                                                                             different creditors and
                                                                                             analyze the security
                                                                                             interest creation and
                                                                                             perfection matters relating
                                                                                             to same
04/21/21
04/21/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.30    393.00    Telephone conference and
                                                                                             e-mail correspondence
                                                                                                  M.. Cevher Conti
                                                                                             with M
                                                                                             regarding diligence on
                                                                                             secured loan and validity
                                                                                             and perfection
04/21/21
04/21/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.30    393.00    E-mail correspondence
                                                                                             with J. Reisner and G. Seli
                                                                                             regarding setting meeting
                                                                                             with J. Sanberg and
                                                                                             submission of topics and
                                                                                             questions regarding same,
                                                                                             and telephone conference
                                                                                             with G. Seli regarding
                                                                                             same
04/21/21
04/21/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.30   1,703.00   Review materials from
                                                                                             debtor regarding J.
                                                                                             Sanberg and review G. Seli
                                                                                             outline of topics for
                                                                                             Sanberg interview
04/21/21
04/21/21       Mehtap
               M ehtap Cevher                HLUS
                                             H LUS     1,150.00            0.80    920.00    Review additional
               Conti                                                                         diligence documents, and
                                                                                             confer with B. Spiegel
                                                                                             regarding same
04/22/21
04/22/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.50   1,965.00   Telephone conference with
                                                                                             G. Seli regarding
                                                                                             preparation of list of
                                                                                             questions and topics for
                                                                                             interview of JJ.. Sanberg
04/22/21
04/22/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.40    524.00    Review updated draft
                                                                                             outline for interview of JJ..
                                                                                             Sanberg from G. Seli and
                                                                                             telephone conference with
                                                                                             G. Seli regarding same
04/22/21
04/22/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.50    655.00    Review e-mail
                                                                                             correspondence from M.M.
                                                                                             Cevher Conti regarding
                                                                                             diligencing
                                                                                             diIigencing secured loans
                                                                                             and prepare e-mail
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 19 of 44
                                                            - 12 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             correspondence to J.
                                                                                             Reisner regarding same
04/22/21
04/22/21       Bennett Spiegel               HLUS      1,310.00            0.20    262.00    Review further revised
                                                                                             outline for interview of JJ..
                                                                                             Sanberg and transmit same
                                                                                             to counsel for debtor and
                                                                                             Sanberg
04/22/21
04/22/21       Mehtap
               M ehtap Cevher                HLUS      1,150.00            1.00   1,150.00   Finish reviewing the
               Conti                                                                         additional diligence
                                                                                             documents, and draft
                                                                                             follow up inquiries to be
                                                                                             sent to debtor's counsel
04/22/21
04/22/21       Rick Wynne                    HLUS      1,550.00            0.40    620.00    Review Sanberg interview
                                                                                             outline
04/23/21
04/23/21       Bennett Spiegel               HLUS      1,310.00            0.20    262.00    Review e-mail
                                                                                             correspondence from R.
                                                                                             Wynne regarding Unatin
                                                                                             settlement proposal and
                                                                                             information regarding
                                                                                             Hong
                                                                                             H ong Kong accounts
04/24/21
04/24/21       Bennett Spiegel               HLUS      1,310.00            0.10     131.00   Review revised K. Gavrieli
                                                                                             proposal for mediation
04/24/21
04/24/21       Bennett Spiegel               HLUS      1,310.00            0.50    655.00    Review K. Gavrieli updated
                                                                                             settlement proposal (.1);
                                                                                             telephone conference with
                                                                                             R. Wynne regarding
                                                                                             mediation process and
                                                                                             discussions (.4)
04/24/21
04/24/21       Bennett Spiegel               HLUS      1,310.00            1.70   2,227.00   Telephone conference with
                                                                                             R. Wynne and G. Seli
                                                                                             regarding preparation for
                                                                                             interview of JJ.. Sanberg
                                                                                             (.3); participate in
                                                                                             interview of JJ.. Sanberg
                                                                                             (1.4); follow up telephone
                                                                                             conference with G. Seli (.2)
04/24/21
04/24/21       Bennett Spiegel               HLUS      1,310.00            0.60    786.00    Telephone conference with
                                                                                             G. Seli regarding
                                                                                             preparation for interview
                                                                                             of J. Sanberg
04/25/21
04/25/21       Bennett Spiegel               HLUS      1,310.00            0.30    393.00    E-mail correspondence
                                                                                             with R. Wynne and J.
                                                                                             Leitch regarding
                                                                                                              Hong
                                                                                             investigation of H ong Kong
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 20 of 44
                                                            - 13 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             accounts

04/26/21
04/26/21       Bennett Spiegel               HLUS      1,310.00            0.40    524.00    Review and comment on
                                                                                             draft stipulation regarding
                                                                                             Hong
                                                                                             H ong Kong accounts
04/26/21
04/26/21       Bennett Spiegel               HLUS      1,310.00            0.30    393.00    E-mail correspondence
                                                                                             with R. Wynne regarding
                                                                                             Hong
                                                                                             H ong Kong accounts
                                                                                             investigation and prepare
                                                                                             for mediation
04/26/21
04/26/21       Bennett Spiegel               HLUS      1,310.00            0.30    393.00    Review materials regarding
                                                                                             H ong Kong entities from B.
                                                                                             Hong
                                                                                             Phillips
04/26/21
04/26/21       Bennett Spiegel               HLUS      1,310.00            0.60    786.00    Telephone conference with
                                                                                             R. Wynne following
                                                                                             mediation and review
                                                                                             debtor proposal regarding
                                                                                             information sharing as to
                                                                                             Gavrieli Brands
04/26/21
04/26/21       Bennett Spiegel               HLUS      1,310.00            5.50   7,205.00   Participate in Zoom
                                                                                             mediation with Judge
                                                                                             Clarkson, debtor and
                                                                                             Unatins
04/26/21
04/26/21       Jonathan Leitch                HLI
                                              H LI     1,285.00            4.70   6,039.50   Review R. Wynne email
                                                                                             and attachments in
                                                                                             relation to repatriation of
                                                                                             funds in HHong
                                                                                                        ong Kong bank
                                                                                             account (1.2); call with R.
                                                                                             Wynne and B. Phillips (.3);
                                                                                             email to R. Wynne with
                                                                                             Bay Capital and China
                                                                                             Lumena decisions on
                                                                                             foreign recognition and
                                                                                             standard form of H Hong
                                                                                                                   ong
                                                                                             Kong recognition order in
                                                                                             relation to a letter of
                                                                                             request from a foreign
                                                                                             appointed officeholder (.5);
                                                                                             review HHKICPA
                                                                                                       KICPA website
                                                                                             and searches on S. Lai and
                                                                                             status of CPA
                                                                                             registration(.6); meet with
                                                                                                Hung
                                                                                             V. H ung in relation to
                                                                                             Companies Registry
                                                                                             searches and prepare
                                                                                             summary for R. Wynne of
                                                                                             the search results (.5);
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 21 of 44
                                                            - 14 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                           LLP         Rate          Hours     Amount     Narrative
                                                                                             review search summaries
                                                                                             and discuss information
                                                                                             with V. Hung (.6); review
                                                                                             draft email of advice and
                                                                                             provide comments to B.
                                                                                             Phillips (1.0)
04/26/21
04/26/21       Byron Phillips                 HLI
                                              H LI     1,035.00            3.30   3,415.50   Review background email
                                                                                             and materials (1.6); attend
                                                                                             call with R. Wynne and J.
                                                                                             Leitch (.3); review
                                                                                             company searches
                                                                                             documents and
                                                                                             undertaking internet
                                                                                             searches (.3); internal
                                                                                             conferences with J. Leitch
                                                                                             (.3); prepare note to R.
                                                                                             Wynne on findings
                                                                                             regarding same (.8)
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.60    786.00    Review revised interviewer
                                                                                             outlines from G. Seli and
                                                                                             review materials in
                                                                                             preparation for interview
                                                                                             of A. Upadhyaya
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.20   1,572.00   Review interviewer
                                                                                             outlines from G. Seli
                                                                                             regarding interviews of D.
                                                                                             Nir, D. Murillo
                                                                                                     M urillo and A.
                                                                                             Upadhyaya (.3); telephone
                                                                                             conference with G. Seli
                                                                                             regarding same (.9)
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.20    262.00    Review Steptoe comments
                                                                                             on draft stipulation
                                                                                             regarding Hong Kong
                                                                                             accounts and e-mail
                                                                                             correspondence with E.
                                                                                             McNeilly
                                                                                             M cN eilly and R. Wynne
                                                                                             regarding same
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.20   1,572.00   Participate in Zoom
                                                                                             interview of A. Upadhyaya
                                                                                             and follow up telephone
                                                                                             conference with J. Reisner
                                                                                             and G. Seli
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.50    655.00    Review revised draft
                                                                                             stipulation from E.
                                                                                             McNeilly
                                                                                             M cN eilly regarding
                                                                                             recovery of HHong
                                                                                                           ong Kong
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 22 of 44
                                                            - 15 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                           LLP         Rate          Hours     Amount     Narrative
                                                                                             funds and prepare further
                                                                                             comments and questions
                                                                                             regarding same (.3); review
                                                                                             e-mail correspondence
                                                                                             from R. Wynne and further
                                                                                             revised draft stipulation
                                                                                             from E. M  cN eilly and
                                                                                                     McNeilly
                                                                                             approve same for
                                                                                             distribution (.2)
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.70    917.00    Telephone conference and
                                                                                             e-mail correspondence
                                                                                             with R. Wynne regarding
                                                                                             follow up on mediation
                                                                                             including debtor
                                                                                             information sharing
                                                                                             proposal and Unatin
                                                                                             response
04/27/21
04/27/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.20    262.00    E-mail correspondence
                                                                                             with R. Wynne and J.
                                                                                             Leitch regarding Hong
                                                                                             Kong accounts
04/27/21
04/27/21       Jonathan Leitch                HLI
                                              H LI     1,285.00            0.30    385.50    Review R. Wynne email
                                                                                             update on outcome from
                                                                                             mediation and proposal in
                                                                                             relation to stipulation to
                                                                                             deal with recovery of Hong
                                                                                             Kong assets (.2); email to
                                                                                             R. Wynne regarding same
                                                                                             (.1)
04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.30    393.00    Further telephone
                                                                                             conference with R. Wynne
                                                                                             and e-mail correspondence
                                                                                             with R. Wynne, P. Gilhuly
                                                                                             and D. Schecter regarding
                                                                                             negotiation dynamics
04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            1.30   1,703.00   Prepare for interview of D.
                                                                                             Murillo
                                                                                             M urillo including
                                                                                             telephone conference with
                                                                                             G. Seli regarding same
04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.40    524.00 Internal e-mail
                                                                                          correspondence and e-mail
                                                                                          correspondence with
                                                                                          debtor counsel and Unatin
                                                                                          counsel regarding
                                                                                          preparation of stipulation
                                                                                              4/26/21 mediation per
                                                                                          per 4/26/21
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 23 of 44
                                                            - 16 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 -Asset
B120 - Asset Analysis and Recovery

Date           Name                           LLP         Rate          Hours     Amount     Narrative
                                                                                             Judge Clarkson request

04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.30    393.00    Telephone conference with
                                                                                             R. Wynne regarding
                                                                                             communication with
                                                                                             debtor counsel and Unatin
                                                                                             counsel regarding Hong
                                                                                             Kong accounts stipulation
                                                                                             and likely imminent ex
                                                                                             parte motion to be filed by
                                                                                             the Unatins
04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.10    131.00    Review draft narrative
                                                                                             from G. Seli regarding
                                                                                             scope of services and work
                                                                                             so far
04/28/21
04/28/21       Bennett Spiegel               H
                                             HLUS
                                               LUS     1,310.00            0.20    262.00    E-mail correspondence
                                                                                             with R. Wynne, Unatin
                                                                                             counsel and debtor counsel
                                                                                             regarding scheduling of
                                                                                             matters before JJudge
                                                                                                              udge
                                                                                             Bluebond
04/28/21
04/28/21       Bennett Spiegel               HLUS      1,310.00            1.10
                                                                           L10    1,441.00   Participate in interview of
                                                                                             D. Nir and follow up
                                                                                             telephone conference with
                                                                                                         M.. VanderLey
                                                                                             J. Reisner, M
                                                                                             and G. Seli
04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.30    393.00    E-mail correspondence
                                                                                             with R. Wynne and P.
                                                                                             Gilhuly regarding dispute
                                                                                             over mediation outcome
                                                                                             and telephone conference
                                                                                             with R. Wynne regarding
                                                                                             same (.2); prepare e-mail
                                                                                             correspondence to J.
                                                                                             Reisner regarding
                                                                                             company control issue (.1)
04/28/21
04/28/21       Bennett Spiegel               HLUS      1,310.00            1.20   1,572.00   Participate in interview of
                                                                                             D. MMurillo
                                                                                                  urillo with G. Seli (.9);
                                                                                             follow up telephone
                                                                                             conference with G. Seli
                                                                                             regarding same (.3)
04/28/21
04/28/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00            0.20    262.00    E-mail correspondence
                                                                                             with G. Seli and M.
                                                                                                              M.
                                                                                             VanderLey regarding
                                                                                             follow up information
                                                                                                            Murillo
                                                                                             requests to D. M uriIlo
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                                Main Document    Page 24 of 44
                                                             - 17 -

                                                               Date                        2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No          19600006053

                                                               Our Ref             771657.000001
                                                                                   771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B120 -Asset
B120 - Asset Analysis and Recovery

Date     Name                                  L LP
                                               LLP         Rate          Hours     Amount     Narrative
04/28/21 Bennett Spiegel
04/28/21                                      HLUS
                                              H LUS     1,310.00          0.30      393.00    Review ex parte
                                                                                              application to advance
                                                                                              hearing on order to show
                                                                                              cause and follow up
                                                                                              internal e-mail
                                                                                              correspondence and e-mail
                                                                                              correspondence with
                                                                                              debtor counsel and Unatin
                                                                                              counsel regarding same
04/28/21
04/28/21        Jonathan Leitch                HLI
                                               H LI     1,285.00            2.50   3,212.50            emails
                                                                                              Review emai   Is from E.
                                                                                              M cN eilly attaching draft
                                                                                              McNeilly
                                                                                              stipulation (.4); review
                                                                                              stipulation (.2) and
                                                                                              consider Hong
                                                                                                        H ong Kong bank
                                                                                              account issues (.2); draft
                                                                                              email with initial queries
                                                                                              and comments to E.
                                                                                              M cN eilly (.4); email to B.
                                                                                              McNeilly
                                                                                              Phillips with research task
                                                                                              in relation to foreign
                                                                                              recognition of a US.
                                                                                              appointed estate
                                                                                              representative and ability
                                                                                              to obtain recognition in
                                                                                              Hong
                                                                                              H ong Kong (.4); meeting
                                                                                              with V. Hung to brief on
                                                                                              researching current H  Hong
                                                                                                                       ong
                                                                                              Kong case law on ability to
                                                                                              seek foreign recognition of
                                                                                              an official creditors
                                                                                              committee representative
                                                                                              in order to have requisite
                                                                                              powers to deal with funds
                                                                                                 Hong
                                                                                              in H ong Kong bank
                                                                                              account (.4); review email
                                                                                              from R. Wynne with a
                                                                                              response on initial queries
                                                                                              (.2); email to R. Wynne
                                                                                              responding to points (.3)
04/29/21
04/29/21        Bennett Spiegel               H
                                              HLUS
                                                LUS     1,310.00            0.20    262.00    Telephone conference with
                                                                                              G. Seli regarding status
                                                                                              update on scheduling and
                                                                                              task prioritization
04/29/21
04/29/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00            0.40    524.00    Telephone conference with
                                                                                              R. Wynne regarding
                                                                                              settlement discussions
                                                                                              with Unatin counsel, and
                                                                                              telephone conference with
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 25 of 44
                                                            - 18 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B120 - Asset Analysis and Recovery
B120 -Asset

Date           Name                           LLP         Rate          Hours     Amount Narrative
                                                                                         R. Wynne and E. McNeilly
                                                                                         regarding strategy on
                                                                                         opposition to ex parte
                                                                                         motion to advance order to
                                                                                         show cause date
04/29/21
04/29/21       Bennett Spiegel               H
                                             HLUS
                                               LUS     1,310.00            0.40     524.00   Review e-mail
                                                                                             correspondence with
                                                                                             debtor counsel, Unatin
                                                                                             counsel and Judge
                                                                                             Clarkson regarding status
                                                                                             and timing of continued
                                                                                             mediation and Unatin
                                                                                             settlement proposal
04/29/21
04/29/21       Jonathan Leitch                H LI
                                              HLI      1,285.00            2.90   3,726.50 Review objection filed by
                                                                                           Unatins, declaration from
                                                                                           Dan Schechter and Exhibit
                                                                                           A, the amended judgment
                                                                                           in the state court case
                                                                                           (1.0); consider the
                                                                                           constructive trust awarded
                                                                                           in respect of funds in H  ong
                                                                                                                    Hong
                                                                                           Kong bank account (.4);
                                                                                           discuss research required
                                                                                           by V. H  ung in relation to
                                                                                                  Hung
                                                                                           ability to recognize the
                                                                                           official unsecured creditors
                                                                                           committee in H    ong Kong
                                                                                                           Hong
                                                                                           (.2); meeting with B.
                                                                                           Phillips to discuss
                                                                                           amendments to stipulation
                                                                                           and how to deal with the
                                                                                           other 50%of
                                                                                                  50% of assets where
                                                                                           a recognition order may
                                                                                           not necessarily assist (.4);
                                                                                           consider relevant H   ong
                                                                                                                Hong
                                                                                           Kong case law in relation
                                                                                           to criteria for recognition
                                                                                           and whether U.S. chapter
                                                                                           11
                                                                                           11 is a collective insolvency
                                                                                           process and whether the
                                                                                           order giving rise to the
                                                                                           constructive trust is
                                                                                           sufficient to determine that
                                                                                           are assets which vest in the
                                                                                           bankruptcy estate or
                                                                                           whether a H   ong Kong
                                                                                                        Hong
                                                                                           vesting order would be
                                                                                           necessary (.9)
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26               Desc
                                                Main Document    Page 26 of 44
                                                             - 19 -

                                                               Date                           2021
                                                                                      May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No             19600006053

                                                               Our Ref                771657.000001
                                                                                      771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B120 -Asset
B120 - Asset Analysis and Recovery

Date     Name                                  LLP         Rate          Hours       Amount      Narrative
04/30/21 Bennett Spiegel
04/30/21                                      HLUS
                                              H LUS     1,310.00          0.20        262.00     E-mail correspondence
                                                                                                 with MM.. VanderLey and G.
                                                                                                 Seli regarding follow up on
                                                                                                 requests for documents
                                                                                                            AQP1, AQP 2
                                                                                                 regarding AQP1,AQP
04/30/21 Jonathan Leitch
04/30/21                                       HLI
                                               H LI     1,285.00            0.50       642.50    Review draft
                                                                                                 memorandum of research
                                                                                                 on foreign recognition (.3)
                                                                                                 and provide comments to
                                                                                                    Hung
                                                                                                 V. H ung regarding same
                                                                                                 (.2)
04/30/21 Rick Wynne
04/30/21                                      HLUS
                                              H LUS     1,550.00            0.80      1,240.00   Telephone conference with
                                                                                                 R. Klyman and J. Reisner
                                                                                                 regarding J. Sanberg and
                                                                                                 regarding].
                                                                                                 Aspiration issue, and
                                                                                                 follow up correspondence
                                                                                                         Klyman, J. Reisner
                                                                                                 with R. Klyman,J.
                                                                                                 and P. Gilhuly regarding
                                                                                                 straightening out
                                                                                                 information disclosed
                                                       Subtotal          85.80
                                                                         85.80     109,623.00
                                                                                   109,623.00

B150 - Meetings of and Communications with Creditors
B150

Date            Name                           LLP        Rate           Hours       Amount      Narrative
04/29/21
04/29/21        Edward Joseph                 HLUS
                                              H LUS      875.00           0.50        437.50     Draft email to committee
                McNeilly
                M cNeilly                                                                        regarding mediation
                                                       Subtotal             0.50
                                                                            0.50       437.50
                                                                                       437.50

B160 - Fee/Em
B160   Fee/Employment
              ployment Applications

Date            Name                           LLP        Rate           Hours       Amount      Narrative
04/14/21
04/14/21        Edward Joseph                 HLUS
                                              H LUS      875.00           0.40        350.00     Email with T. Southwell
                McNeilly
                M cNeilly                                                                        regarding preparation of
                                                                                                 declaration of no hearing
                                                                                                 regarding Hogan Lovells
                                                                                                 retention application and
                                                                                                 order thereon and
                                                                                                 instructions regarding
                                                                                                 same
04/15/21
04/15/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.10        87.50    Review and edit paralegal's
                McNeilly
                M cNeilly                                                                        mark-up of declaration and
                                                                                                 order regarding Hogan
                                                                                                 Lovells retention
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 27 of 44
                                                            - 20 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B160 - Fee/Em
B160   Fee/Employment
              ployment Applications

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             application

04/15/21
04/15/21       Tracy Southwell               HLUS       490.00             2.60   1,274.00   Prepare declaration
                                                                                             regarding no hearing
                                                                                             request on fee application
                                                                                             (.7); prepare same for ECF
                                                                                             filing with exhibits (.4);
                                                                                             prepare order regarding
                                                                                             Hogan
                                                                                             H  ogan retention (.6);
                                                                                             prepare notice of lodgment
                                                                                             of order (.5); prepare same
                                                                                             for ECF filing (.3); email to
                                                                                             E. MMcNeilly
                                                                                                   cNeilly regarding
                                                                                             documents to be filed (.1)
04/16/21
04/16/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Review KGI retention
                                                                                             application
04/16/21
04/16/21       Edward Joseph                 HLUS       875.00             1.60
                                                                           L60    1,400.00   Draft KGI retention
               M cNeilly
               McNeilly                                                                      application
04/16/21
04/16/21       Tracy Southwell               HLUS       490.00             1.60
                                                                           L60     784.00    Revise and finalize for ECF
                                                                                             filing declaration regarding
                                                                                             no objection to Hogan
                                                                                             Lovells regarding retention
                                                                                             (.4); revise and finalize for
                                                                                             ECF filing notice of
                                                                                             lodgment of H Hogan
                                                                                                             ogan Lovells
                                                                                             retention order (.4); ECF
                                                                                             file declaration and notice
                                                                                             of lodgment and upload
                                                                                             order (.5); prepare service
                                                                                             copies (.1) coordinate
                                                                                             delivery of mail and judge's
                                                                                             package (.2)
04/19/21
04/19/21       Edward Joseph                 HLUS       875.00             0.60    525.00    Telephone conference with
               McNeilly
               M cNeilly                                                                     G. Seli regarding KGI
                                                                                             retention application and
                                                                                             Gavrieli investigation
04/20/21 Rick Wynne
04/20/21                                     HLUS      1,550.00            0.20    310.00    Review KGI employment
                                                                                             application
04/20/21 Edward Joseph
04/20/21                                     HLUS       875.00             1.10
                                                                           L10     962.50    Revise KGI employment
         McNeilly
         M cNeilly                                                                           application (.3); draft
                                                                                             notice of employment
                                                                                             application (.2); email with
                                                                                             R. Wynne and B. Spiegel
                                                                                             regarding same (.4); email
                                                                                             with G. Seli regarding
                                                                                             same (.2)
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                                Main Document    Page 28 of 44
                                                               21 -
                                                             - 21-

                                                               Date                        2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No          19600006053

                                                               Our Ref             771657.000001
                                                                                   771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B160 - Fee/Em
B160   Fee/Employment
              ployment Applications

Date            Name                           L LP
                                               LLP        Rate           Hours     Amount      Narrative
04/21/21
04/21/21        Edward Joseph                 HLUS
                                              H LUS      875.00            0.10      87.50     Revise KGI employment
                McNeilly                                                                       application
04/22/21
04/22/21        Rick Wynne                    HLUS
                                              H LUS     1,550.00            0.20     310.00    Review KGI employment
                                                                                               application
04/22/21
04/22/21        Edward Joseph                 H
                                              HLUS
                                                LUS      875.00             0.80    700.00     Revise and finalize KGI
                McNeilly                                                                       retention application and
                                                                                               notice of retention
                                                                                               application
04/23/21
04/23/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.10      87.50    Work on KGI employment
                McNeilly                                                                       application
04/25/21
04/25/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.30     262.50    Revise and finalize KGI
                McNeilly                                                                       retention application
04/26/21
04/26/21        Tracy Southwell               HLUS
                                              H LUS      490.00             1.80    882.00     Emails with E. McNeilly
                                                                                               regarding finalizing and
                                                                                               filing KGI retention
                                                                                               application (.2); bates
                                                                                               number exhibits to KGI
                                                                                               retention application (.3);
                                                                                               prepare certificates of
                                                                                               service for application and
                                                                                               order (.2); finalize notice
                                                                                               and application for ECF
                                                                                               filing (.4); ECF file
                                                                                               documents (.4); prepare
                                                                                               service copies (.1);
                                                                                               coordinate mail and
                                                                                               overnight service (.2)
04/27/21
04/27/21        Edward Joseph                 H
                                              HLUS
                                                LUS      875.00             0.20     175.00    Review invoices for
                McNeilly                                                                       monthly fee application
04/29/21
04/29/21        Rahmon Brown                  HLUS
                                              H LUS      835.00             2.30   1,920.50    Draft first monthly fee
                                                                                               application, exhibits, and
                                                                                               notice of same (2.2); email
                                                                                               E. McNeilly regarding fee
                                                                                               application (.1)
04/30/21 Edward Joseph
04/30/21                                      HLUS
                                              H LUS      875.00             1.30    1,137.50   Revise and update monthly
         McNeilly                                                                              fee application (.7);
                                                                                               telephone conference with
                                                                                               G. Seli regarding KGI
                                                                                               retention application (.5);
                                                                                               email with G. Seli
                                                                                               regarding same (.1)
04/30/21 Tracy Southwell
04/30/21                                      HLUS
                                              H LUS      490.00             1.70    833.00     Review interim
                                                                                               compensation procedures
                                                                                               and service requirements
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26              Desc
                                               Main Document    Page 29 of 44
                                                            - 22 -

                                                              Date                          2021
                                                                                    May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No            19600006053

                                                              Our Ref               771657.000001
                                                                                    771657.000001

Kfir Gavrieli Official Creditors Committee

B160 - Fee/Em
B160   Fee/Employment
              ployment Applications

Date           Name                          LLP          Rate          Hours      Amount      Narrative
                                                                                               (.3); prepare proofs of
                                                                                               service for same (.3);
                                                                                               finalize notice for ECF
                                                                                               filing (.2); finalize
                                                                                               application for ECF filing
                                                                                               (.7); emails with E.
                                                                                               McNeilly and R. Brown
                                                                                               regarding same (.2)
                                                      Subtotal          17.20
                                                                        17.20     12,398.50
                                                                                  12,398.50

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                           LLP         Rate          Hours      Amount      Narrative
04/01/21
04/01/21       Rick Wynne                    HLUS      1,550.00          0.30       465.00     Call and correspondence
                                                                                               with J. Reisner and W.
                                                                                               Lobel regarding mediation
04/01/21
04/01/21       Rick Wynne                    HLUS      1,550.00            0.20      310.00    Telephone conference with
                                                                                               P. Gilhuly regarding
                                                                                               mediation
04/02/21 Rick Wynne
04/02/21                                     HLUS      1,550.00            0.30      465.00    Correspondence with
                                                                                               Steptoe and Latham
                                                                                               regarding mediation
                                                                                               stipulation and order,
                                                                                               including multiple
                                                                                               revisions to same
04/02/21 Rick Wynne
04/02/21                                     HLUS      1,550.00            0.40      620.00    Correspondence with
                                                                                               Judge Clarkson's clerk
                                                                                               regarding mediation and
                                                                                               then informing other
                                                                                               parties, and call and
                                                                                               correspondence with Judge
                                                                                               Clarkson regarding
                                                                                               availability and timing, and
                                                                                               follow up correspondence
                                                                                               with Steptoe and Latham
                                                                                               regarding same
04/05/21
04/05/21       Rick Wynne                    HLUS      1,550.00            0.10      155.00    Review and sign mediation
                                                                                               stipulation
04/06/21 Rick Wynne
04/06/21                                     HLUS      1,550.00            0.60      930.00    Review 341(a) transcript

04/06/21 Rick Wynne
04/06/21                                     HLUS      1,550.00            0.80    1,240.00    Review D. Unatin
                                                                                               complaint
04/07/21
04/07/21       Rick Wynne                    HLUS      1,550.00            0.20      310.00    Review U.S. Trustee
                                                                                               reconsideration motion
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 30 of 44
                                                            - 23 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             and stipulation

04/12/21
04/12/21       Rick Wynne                    HLUS      1,550.00            0.10    155.00    Correspondence with J.
                                                                                             Reisner regarding official
                                                                                             creditors committee
                                                                                             investigation
04/12/21
04/12/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Telephone conference with
                                                                                             B. Spiegel regarding
                                                                                             investigation details
04/12/21
04/12/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Revise mediation letter

04/13/21
04/13/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Telephone conference with
                                                                                             J. Reisner and W. Lobel
                                                                                             regarding scope of
                                                                                             investigation
04/15/21
04/15/21       Rick Wynne                    HLUS      1,550.00            0.70   1,085.00   M eeting with S. Green and
                                                                                             Meeting
                                                                                             G. Seli regarding
                                                                                             investigative work needed
04/15/21
04/15/21       Rick Wynne                    HLUS      1,550.00            1.70   2,635.00   Telephone conference with
                                                                                             B. Spiegel, G. Seli, M.
                                                                                                                  M.
                                                                                             VanderLey and J. Reisner
                                                                                             regarding official creditors
                                                                                             committee investigation on
                                                                                             four major areas of inquiry
                                                                                             regarding Apogee, Joe
                                                                                             transaction, Nantaro,
                                                                                             Cleopatra, D. Nir
                                                                                             transaction, other
                                                                                             investments, process and
                                                                                             mediation/settlement
                                                                                             discussions
04/15/21
04/15/21       Rick Wynne                    HLUS      1,550.00            0.40    620.00    Telephone conference with
                                                                                                McNeilly
                                                                                             E. M cN eilly and B. Spiegel
                                                                                             regarding investigation to
                                                                                                      Hong
                                                                                             do list, H ong Kong funds,
                                                                                             and mediation preparation
04/16/21
04/16/21       Rick Wynne                    HLUS      1,550.00            0.60    930.00    Review 341
                                                                                                     341 transcript for
                                                                                             areas of investigation and
                                                                                             correspondence to KGI and
                                                                                             B. Spiegel regarding same
04/16/21
04/16/21       Rick Wynne                    HLUS      1,550.00            0.70   1,085.00   Telephone conference with
                                                                                             S. Green, G. Seli and E.
                                                                                             McNeilly
                                                                                             M cN eilly regarding
                                                                                             investigation task list
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 31 of 44
                                                            - 24 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                           LLP         Rate          Hours     Amount     Narrative
04/16/21
04/16/21       Rick Wynne                    HLUS      1,550.00          0.20      310.00    Call and correspondence
                                                                                             with court and J. Reisner
                                                                                             regarding mediation
04/17/21
04/17/21       Rick Wynne                    HLUS      1,550.00            0.30    465.00    Call and correspondence
                                                                                             with J. Reisner regarding
                                                                                             mediation
04/18/21
04/18/21       Rick Wynne                    HLUS      1,550.00            1.00   1,550.00   Attend interview of M M..
                                                                                             VanderLey and J. Reisner,
                                                                                             G. Seli and B. Spiegel on
                                                                                             initial investigation items
04/19/21
04/19/21       Rick Wynne                    HLUS      1,550.00            0.90   1,395.00   Attend second round of
                                                                                             mediation with Judge
                                                                                             Clarkson, and follow up
                                                                                                              Dikla
                                                                                             with clients and Di kla
                                                                                             counsel
04/19/21
04/19/21       Rick Wynne                    HLUS      1,550.00            1.80   2,790.00   Calls and correspondence
                                                                                             with P. Gilhuly and J.
                                                                                             Reisner, and two more
                                                                                             sessions with Judge
                                                                                             Clarkson as well as follow
                                                                                             up call with clients
04/19/21
04/19/21       Rick Wynne                    HLUS      1,550.00            1.50   2,325.00   Attend mediation and
                                                                                             prepare note to other
                                                                                             committee members on
                                                                                             Judge Clarkson's two big
                                                                                             questions
04/20/21 Rick Wynne
04/20/21                                     HLUS      1,550.00            0.20    310.00    Telephone conference with
                                                                                             J. Reisner regarding
                                                                                             mediation and whether a
                                                                                             partial settlement works
04/21/21
04/21/21       Rick Wynne                    HLUS      1,550.00            0.40    620.00    Telephone conference with
                                                                                                McNeilly
                                                                                             E. M cNeilly regarding open
                                                                                             issues on case and next
                                                                                                       Hong
                                                                                             steps for H ong Kong
                                                                                             money recovery and plan
                                                                                             settlement ideas
04/21/21
04/21/21       Rick Wynne                    HLUS      1,550.00            1.70   2,635.00   Attend meeting with P.
                                                                                             Gil huly and D. Schecter
                                                                                             Gilhuly
                                                                                             and follow up calls on
                                                                                             possible settlement deals,
                                                                                             Hong
                                                                                             H ong Kong money
                                                                                             recovery and tax claims
04/23/21
04/23/21       Rick Wynne                    HLUS      1,550.00            1.20   1,860.00   Attend meeting with J.
                                                                                             Reisner, W. Lobel and K.
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 32 of 44
                                                            - 25 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                           LLP         Rate          Hours     Amount     Narrative
                                                                                             Gavrieli regarding
                                                                                             proposals for mediation
                                                                                             conference
04/23/21
04/23/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.10     155.00   Telephone conference with
                                                                                             J. Reisner regarding Hong
                                                                                             Kong accounts
04/23/21
04/23/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.20    310.00    Telephone conference with
                                                                                             P. Gilhuly regarding Dikla
                                                                                             Unatin proposal
04/23/21
04/23/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.40    620.00    Telephone conferences
                                                                                             with Judge Clarkson
                                                                                             regarding mediation
                                                                                             proposals
04/23/21
04/23/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.50     775.00   Prepare correspondence to
                                                                                             J. Leitch regarding Hong
                                                                                             Kong accounts issues and
                                                                                             requested assistance
04/23/21
04/23/21       Rick Wynne                    H
                                             HLUS
                                               LUS     1,550.00            0.80   1,240.00   Attend Zoom meeting with
                                                                                             J. Reisner and Judge
                                                                                             Clarkson regarding
                                                                                             possible debtor proposals
04/23/21
04/23/21       Rick Wynne                    H
                                             HLUS
                                               LUS     1,550.00            0.60    930.00    Review H   ong Kong
                                                                                                     Hong
                                                                                             documents, materials
                                                                                             provided by K. Gavrieli and
                                                                                             exhibits filed by Dikla
                                                                                             Unatin
04/23/21
04/23/21       Rick Wynne                    H
                                             HLUS
                                               LUS     1,550.00            0.20    310.00    Prepare questions for D.
                                                                                             Schecter
04/24/21
04/24/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.90   1,395.00   Prepare for J. Sanberg call,
                                                                                             including review of topic
                                                                                             list and R. Klyman scope e-
                                                                                             mail correspondence
04/24/21
04/24/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.40    620.00    Follow up questions with J.
                                                                                             Reisner on J. Sanberg
                                                                                             information and plan
                                                                                             proposal
04/24/21
04/24/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.30    465.00    Telephone conference with
                                                                                             B. Spiegel and G. Seli
                                                                                             regarding preparation for
                                                                                             J. Sanberg interview
04/24/21
04/24/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            1.60
                                                                           L60    2,480.00   Attend meeting with J.
                                                                                             Sanberg, R. Klyman, B.
                                                                                             Spiegel, G. Seli and J.
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26             Desc
                                               Main Document    Page 33 of 44
                                                            - 26 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             Reisner regarding detailed
                                                                                             diligence review of
                                                                                             relationship with K.
                                                                                             Gavrieli, prior interests he
                                                                                             sold to K. Gavrieli, loans he
                                                                                             received from K. Gavrieli
                                                                                             and repayment, plan
                                                                                             backstop agreement terms
                                                                                             and negotiations, and
                                                                                             source of capital to fund
                                                                                             backstop
04/24/21
04/24/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Review K. Gavrieli new
                                                                                             mediation proposal and
                                                                                             correspondence with Judge
                                                                                             Clarkson and P. Gilhuly
                                                                                             regarding same
04/25/21
04/25/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Telephone conference with
                                                                                             J. Reisner regarding
                                                                                             proposals for mediation
04/25/21
04/25/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Telephone conference with
                                                                                             J. Leitch in Hong Kong
                                                                                             regarding tracing funds,
                                                                                             legal requirements in Hong
                                                                                             Kong, company
                                                                                             information and S. Lai, and
                                                                                             correspondence from
                                                                                             accountant
04/25/21
04/25/21       Rick Wynne                    HLUS      1,550.00            0.40    620.00    E-mail correspondence
                                                                                                  Hong
                                                                                             with H ong Kong counsel
                                                                                             regarding tracing fund
04/25/21
04/25/21       Rick Wynne                    HLUS      1,550.00            0.40    620.00    E-mail correspondence
                                                                                             with B. Phillips regarding
                                                                                             information discovered on
                                                                                             Hong
                                                                                             H ong Kong companies and
                                                                                             accounts, and review of
                                                                                             documents regarding same
04/25/21
04/25/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Telephone conference with
                                                                                                McNeilly
                                                                                             E. M cN eilly regarding
                                                                                             possible settlement ideas
04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Telephone conference with
                                                                                             B. Spiegel regarding rest of
                                                                                             mediation follow up
04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Telephone conference with
                                                                                             J. Reisner and W. Lobel
                                                                                             regarding information
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 34 of 44
                                                            - 27 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                             sharing proposal

04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            0.60    930.00    Telephone conference with
                                                                                             B. Spiegel regarding
                                                                                             strategy and outline of
                                                                                             proposal
04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            0.30    465.00    Telephone conference with
                                                                                             Judge Clarkson regarding
                                                                                             follow up on mediation
04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            6.00   9,300.00   Attend mediation with
                                                                                             Judge Clarkson
04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            0.30    465.00    Telephone conference with
                                                                                                McNeilly
                                                                                             E. M cN eilly regarding
                                                                                             drafting stipulation on
                                                                                             Hong Kong money
                                                                                             recovery
04/27/21
04/27/21       Rick Wynne                    HLUS      1,550.00            0.40    620.00    Telephone conference with
                                                                                             B. Spiegel regarding
                                                                                             mediation next steps on
                                                                                             agreement
04/27/21
04/27/21       Rick Wynne                    HLUS      1,550.00            0.20     310.00   Telephone conference with
                                                                                                McNeilly
                                                                                             E. M cN eilly regarding
                                                                                             issues with stipulation and
                                                                                             order
04/27/21
04/27/21       Rick Wynne                    HLUS      1,550.00            0.30    465.00    Telephone conference with
                                                                                             W. Lobel regarding
                                                                                             settlement negotiations
                                                                                             and follow up with Unatins
04/27/21
04/27/21       Rick Wynne                    HLUS      1,550.00            0.50     775.00   Review and revise
                                                                                             stipulation on Hong Kong
                                                                                             issues
04/28/21
04/28/21 Rick Wynne                          HLUS      1,550.00            0.60    930.00    E-mail correspondence
                                                                                                          Dikla
                                                                                             with Latham, Di kla counsel
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00            0.90   1,395.00   Telephone conference with
                                                                                             S. Green, KGI regarding
                                                                                             review of financial
                                                                                             investigation, and
                                                                                             settlement and mediation
                                                                                             issues
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00            0.20     310.00   Correspondence with HHong
                                                                                                                   ong
                                                                                             Kong counsel regarding
                                                                                             tracing funds
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26              Desc
                                               Main Document    Page 35 of 44
                                                            - 28 -

                                                               Date                        2021
                                                                                   May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No          19600006053

                                                               Our Ref             771657.000001
                                                                                   771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date     Name                                 LLP         Rate           Hours     Amount     Narrative
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00
                                                       1,550 .00          0.30      465.00    E-mail correspondence
                                                                                                         Gavrieli’s
                                                                                              with Dikla Gavrieli's
                                                                                              counsel regarding
                                                                                              mediation and settlement
                                                                                              issues
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00
                                                       1,550 .00            0.50    775.00    Telephone conference with
                                                                                              J. Reisner and W. Lobel
                                                                                              regarding Unatin position
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00
                                                       1,550 .00            1.00   1,550.00   Correspondence with
                                                                                              Judge Clarkson, P. Gilhuly,
                                                                                              J. Reisner, W. Lobel and B.
                                                                                              Spiegel regarding
                                                                                              mediation and two
                                                                                              settlements
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00
                                                       1,550 .00            0.60    930.00    Multiple calls with J.
                                                                                              Reisner regarding Unatins
                                                                                              backing out of mediation
                                                                                              agreement
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00
                                                       1,550 .00            0.30    465.00    Telephone conference with
                                                                                                 McNeilly
                                                                                              E. M cN eilly regarding
                                                                                              Hong
                                                                                              H ong Kong stipulation
                                                                                              changes needed
04/28/21
04/28/21 Rick Wynne                          HLUS      1,550.00             0.50    775.00    Review and revise
                                                                                              stipulation arising from
                                                                                              mediation
04/28/21
04/28/21 Rick Wynne                          HLUS      1,550.00             L40
                                                                            1.40   2,170.00   Correspondence with P.
                                                                                              Gilhuly and D. Schecter
                                                                                              late into the evening on all
                                                                                              mediation and settlement
                                                                                              issues
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00             0.50    775.00    Revise stipulation based on
                                                                                              correspondence during the
                                                                                              day
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00             0.50    775.00    Multiple calls with B.
                                                                                              Spiegel on mediation
                                                                                              issues throughout day
04/28/21 Rick Wynne
04/28/21                                     HLUS      1,550.00             0.30    465.00    Telephone conference with
                                                                                              S. Green regarding
                                                                                              mediation status and
                                                                                              update from end of day
                                                                                              negotiations
04/29/21
04/29/21       Rick Wynne                    HLUS      1,550.00             0.50    775.00    Multiple calls with B.
                                                                                              Spiegel regarding next
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26               Desc
                                               Main Document    Page 36 of 44
                                                            - 29 -

                                                              Date                          2021
                                                                                    May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No            19600006053

                                                              Our Ref               771657.000001
                                                                                    771657.000001

Kfir Gavrieli Official Creditors Committee

B190 - Other
B190   Other Contested Matters (excluding assumption/rejection)

Date           Name                           LLP         Rate          Hours      Amount      Narrative
                                                                                               steps and settlement ideas
                                                                                               for mediation
04/29/21
04/29/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.40      620.00    Correspondence with P.
                                                                                               Gilhuly regarding
                                                                                               mediation and new
                                                                                               settlement negotiations
04/29/21
04/29/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.40      620.00    Review correspondence
                                                                                               from debtor, JJudge
                                                                                                              udge
                                                                                               Clarkson and Unatins
                                                                                               regarding mediation issues
04/29/21
04/29/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.20      310.00    Review Unatin ex parte
                                                                                               application to advance
                                                                                               order to show cause
                                                                                               hearing
04/29/21
04/29/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.30      465.00    Review prior proposal to
                                                                                               official creditors
                                                                                               committee and K. Gavrieli
                                                                                               from Dikla and new
                                                                                               proposal
04/29/21
04/29/21       Rick Wynne                    HLUS
                                             H LUS     1,550.00            0.30      465.00    Telephone conference with
                                                                                                                 McNeilly
                                                                                               B. Spiegel and E. M cNeilly
                                                                                               regarding ex parte and
                                                                                               opposition
04/30/21 Rick Wynne
04/30/21                                     HLUS
                                             H LUS     1,550.00            0.30      465.00    Telephone conference with
                                                                                               B. Spiegel and E. M
                                                                                                                 McNeilly
                                                                                                                   cNeilly
                                                                                               regarding ex parte reply
04/30/21
04/30/21 Rick Wynne                          H
                                             HLUS
                                               LUS     1,550.00            0.60      930.00    Review first draft of order
                                                                                               to show cause
                                                                                               advancement opposition
04/30/21 Rick Wynne
04/30/21                                     HLUS
                                             H LUS     1,550.00            0.10      155.00    Review supplemental filing
                                                                                               by D. Unatin
04/30/21 Edward Joseph
04/30/21                                     HLUS
                                             H LUS      875.00             1.00      875.00    Draft opposition to ex
         McNeilly
         M cNeilly                                                                             parte application to
                                                                                               advance order to show
                                                                                               cause hearing
                                                      Subtotal          47.00
                                                                        47.00     72,175.00
                                                                                  72,175.00

B260 -Committee
B260 - Committee Governance and
                            and Meetings

Date           Name                           LLP         Rate          Hours      Amount      Narrative
04/16/21
04/16/21       Bennett Spiegel               HLUS
                                             H LUS     1,310.00          0.50       655.00     Zoom telephone
                                                                                               conference with R. Wynne,
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26            Desc
                                               Main Document    Page 37 of 44
                                                            - 30 -

                                                              Date                        2021
                                                                                  May 25, 2021

Kfir Gavrieli Official Creditors Committee                    Invoice No          19600006053

                                                              Our Ref             771657.000001
                                                                                  771657.000001

Kfir Gavrieli Official Creditors Committee

B260 -Committee
B260 - Committee Governance and Meetings

Date           Name                          LLP          Rate          Hours     Amount     Narrative
                                                                                                McNeilly
                                                                                             E. M cNeilly and creditors
                                                                                             committee regarding case
                                                                                             update and engagement of
                                                                                             financial advisor
04/16/21
04/16/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Attend creditors
                                                                                             committee meeting to
                                                                                             prepare for mediation
04/16/21
04/16/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Follow up telephone
                                                                                             conference with B. Spiegel
                                                                                             regarding investigation by
                                                                                             K. Gavrieli
04/16/21
04/16/21       Edward Joseph                 HLUS       875.00             0.70    612.50    Attend committee meeting
               M cN eilly
               McNeilly                                                                      (.4); draft committee
                                                                                             meeting minutes (.3)
04/22/21
04/22/21       Rick Wynne                    HLUS      1,550.00            0.20    310.00    Prepare creditors
                                                                                             committee update and
                                                                                             correspondence with
                                                                                             members regarding same
04/23/21
04/23/21       Bennett Spiegel               HLUS      1,310.00            0.70    917.00    Attend Zoom meeting with
                                                                                             R. Wynne and creditors
                                                                                             committee regarding status
                                                                                             of mediation and
                                                                                             settlement discussions
04/23/21
04/23/21       Rick Wynne                    HLUS      1,550.00            0.60    930.00    Prepare e-mail
                                                                                             correspondence to
                                                                                             creditors committee
                                                                                             regarding settlement
                                                                                             proposals by K. Gavrieli
                                                                                             and Dikla
04/25/21
04/25/21       Bennett Spiegel               HLUS      1,310.00            0.20    262.00    E-mail correspondence
                                                                                             with R. Wynne and
                                                                                             committee members
                                                                                             regarding update on
                                                                                             mediation proposals and
                                                                                             preparation for mediation
04/26/21
04/26/21       Bennett Spiegel               HLUS      1,310.00            0.50    655.00    Telephone conference with
                                                                                             committee regarding
                                                                                             review of pending
                                                                                             proposals and prepare for
                                                                                             second day of mediation
04/26/21
04/26/21       Rick Wynne                    HLUS      1,550.00            0.50    775.00    Attend creditors
                                                                                             committee call in
                                                                                             preparation for mediation
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26              Desc
                                                Main Document    Page 38 of 44
                                                               31 -
                                                             - 31-

                                                               Date                         2021
                                                                                    May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No           19600006053

                                                               Our Ref              771657.000001
                                                                                    771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B260 - Committee
B260   Corn m ittee Governance and Meetings

Date            Name                           LLP        Rate           Hours     Amount      Narrative
04/26/21
04/26/21        Edward Joseph                 HLUS
                                              H LUS      875.00           0.50      437.50     Attend committee meeting
                McNeilly
                M cNeilly
04/28/21 Edward Joseph
04/28/21                                      HLUS
                                              H LUS      875.00             0.40     350.00                     4/26/21
                                                                                               Draft minutes of 4/26/21
         McNeilly
         M cNeilly                                                                             committee meeting
04/29/21
04/29/21        Rick Wynne                    H
                                              HLUS
                                                LUS     1,550.00            0.50     775.00    Prepare update to creditors
                                                                                               committee regarding
                                                                                               mediation and settlement
                                                                                               issues
04/30/21 Bennett Spiegel
04/30/21                                      HLUS
                                              H LUS     1,310.00            0.30     393.00    E-mail correspondence
                                                                                               with R. Wynne, E.
                                                                                               McNeilly
                                                                                               M cNeilly and committee
                                                                                               members regarding
                                                                                               mediation update and
                                                                                               prepare response to Unatin
                                                                                               motion to advance hearing
                                                                                               on order to show cause
                                                                                               regarding trustee
04/30/21
04/30/21 Rick Wynne                           H
                                              HLUS
                                                LUS     1,550.00            0.20     310.00    Prepare correspondence to
                                                                                               creditors committee on
                                                                                               today's plan negotiations
                                                       Subtotal             6.50
                                                                            6.50   8,467.00
                                                                                   8,467.00

B310 - Claims Adm
B310          Administration
                  inistration and Objections

Date            Name                           LLP         Rate          Hours     Amount      Narrative
04/19/21
04/19/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00          0.30      393.00     Prepare e-mail
                                                                                               correspondence to M. M.
                                                                                               Cevher Conti regarding
                                                                                               diligence of validity and
                                                                                               perfection of alleged
                                                                                               secured claims
04/26/21
04/26/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.10      87.50    Revise and finalize KGI
                McNeilly
                M cNeilly                                                                      retention application
04/29/21
04/29/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00            0.20     262.00    Review proofs of claim
                                                                                               filed by committee
                                                                                               members
04/29/21
04/29/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.10      87.50    Email with B. Spiegel and
                McNeilly
                M cNeilly                                                                      G. Seli regarding
                                                                                               committee member proofs
                                                                                               of claim
                                                       Subtotal             0.70
                                                                            0.70    830.00
         Case 2:21-bk-10826-BB                 Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26              Desc
                                                Main Document    Page 39 of 44
                                                             - 32 -

                                                               Date                         2021
                                                                                    May 25, 2021

Kfir Gavrieli Official Creditors Committee                     Invoice No           19600006053

                                                               Our Ref              771657.000001
                                                                                    771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi

B320 - Plan
B320   Plan and Disclosure Statement

Date            Name                           LLP         Rate          Hours     Amount      Narrative
04/05/21
04/05/21        Bennett Spiegel               HLUS
                                              H LUS     1,310.00           1.80    2,358.00    Begin review of documents
                                                                                               regarding background of
                                                                                               Gavrieli matter, including
                                                                                               disclosure statement and
                                                                                               plan, and list of issues from
                                                                                               R. Wynne
04/12/21
04/12/21        Rick Wynne                    HLUS
                                              H LUS     1,550.00            2.50   3,875.00    Review Unatin disclosure
                                                                                               statement objection, status
                                                                                               conference statement,
                                                                                               debtor status conference
                                                                                               statement and replies, and
                                                                                               prepare first draft of
                                                                                               mediation letter to Judge
                                                                                               Clarkson
04/14/21
04/14/21        Edward Joseph                 HLUS
                                              H LUS      875.00             0.30     262.50    Emails
                                                                                               E mails with S. Green
                M cN eilly
                McNeilly                                                                       regarding disclosure
                                                                                               statement and retention
                                                                                               application
04/23/21
04/23/21        Rick Wynne                    H
                                              HLUS
                                                LUS     1,550.00            0.30     465.00    Telephone conference with
                                                                                               P. Gilhuly regarding K.
                                                                                               Gavrieli plan negotiations
                                                                                               and proposals
04/30/21 Rick Wynne
04/30/21                                      HLUS
                                              H LUS     1,550.00            1.50    2,325.00   Attend meeting with J.
                                                                                               Reisner and K. Gavrieli
                                                                                               regarding plan
                                                                                               negotiations
                                                       Subtotal             6.40
                                                                            6.40   9,285.50
                                                                                   9,285.50

Total
Total Professional Services                                              181.60
                                                                         181.60                         USD 235,031.50
                                                                                                        USD 235,031.50
         Case 2:21-bk-10826-BB               Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26              Desc
                                              Main Document    Page 40 of 44
                                                          - 33 -

                                                            Date                            2021
                                                                                    May 25, 2021

Kfir Gavrieli Official Creditors Committee                  Invoice No              19600006053

                                                            Our Ref                 771657.000001
                                                                                    771657.000001

Kfir Gavrieli Official Creditors Committee

                                                        Summary


              Timekeeper Name
              Timekeeper                                Hours               Rate                         Fees
              Rick Wynne                                 66.40           1,550.00                   102,920.00
              Bennett Spiegel                            64.70           1,310.00                    84,757.00
              Jonathan Leitch                            10.90           1,285.00                    14,006.50
              Mehtap
              M ehtap Cevher Conti                        5.30           1,150.00                     6,095.00
              Byron Phillips                              3.30           1,035.00                     3,415.50
                            McNeilly
              Edward Joseph M cN eiIly                   20.40            875.00                     17,850.00
              Rahmon Brown                                2.30            835.00                      1,920.50
              Tracy Southwell                             8.30            490.00                      4,067.00
              Total Professional
              Total Professional Services               181.60
                                                        181.60                                  235,031.50
                                                                                            USD 235,031.50
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26         Desc
                                               Main Document    Page 41 of 44
                                                                - 34 -

                                                                  Date                   2021
                                                                                 May 25, 2021

Kfir Gavrieli Official Creditors Committee                        Invoice No     19600006053

                                                                  Our Ref        771657.000001
                                                                                 771657.000001

Kfir Gavrieli Official Creditors Committee

                                                             Summary


           Task
           Task                 Task
                                Task Code Description                          Hours                   Fees
           01
           01                   Litigation                                       6.30              5,782.50
           B110
           13110                Case Administration                             11.20             16,032.50
           B120
           6120                Asset Analysis and Recovery                      85.80            109,623.00
           B150
           6150                 Meetings
                                M eetings of and Communications with             0.50                437.50
                                Creditors
           B160
           13160                Fee/Employment Applications                     17.20             12,398.50
           B190                                 Matters
                                Other Contested M atters (excluding             47.00              72,175.00
                                assumption/rejection)
           B260                 Committee Governance and M  Meetings
                                                              eetings            6.50              8,467.00
           B310                 Claims Administration and Objections             0.70                830.00
           B320                 Plan and Disclosure Statement                    6.40              9,285.50
           Total Professional Services                                         181.60
                                                                               181.60       USD 235,0
                                                                                            USD 235,031.50
                                                                                                      31.50
         Case 2:21-bk-10826-BB                Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26   Desc
                                               Main Document    Page 42 of 44
                                                           - 35 -

                                                             Date                     2021
                                                                              May 25, 2021

Kfirr Gavrieli Official Creditors Committee
Kfi                                                          Invoice No       19600006053

                                                             Our Ref          771657.000001
                                                                              771657.000001

Kfirr Gavrieli Official Creditors Committee
Kfi



Disbursement and Charges


FEDEX - Vendor:FE
FEDEX     Vendor:FEDEX
                     DEX // Cost Type:Air Freight/
                                          Freight /                                                34.58
771657.000001/Customer#:234523155/ Tracking#:785614234428/
771657.000001/Customer#:234523155/       Tracking#:785614234428/
OfficeCode#:LACA/ ShippingDate:05/04/202100:00:00
OfficeCode#:LACA/    ShippingDate:05/04/2021 00:00:00
FEDEX - Vendor:FE
FEDEX     Vendor:FEDEX
                     DEX // Cost Type:Air Freight/
                                          Freight /                                                 25.78
771657.000001/Customer#:234523155/       Tracking#:785709501760/
771657.000001/Customer#:234523155/ Tracking#:785709501760/
OfficeCode#:LACA/ ShippingDate:07/04/202100:00:00
OfficeCode#:LACA/    ShippingDate:07/04/2021 00:00:00
FEDEX - Vendor:FE
FEDEX     Vendor:FEDEX
                     DEX // Cost Type:Air Freight/
                                          Freight /                                                 31.61
                                                                                                    31.61
771657.000001/Customer#:234523155/       Tracking#:785760100234/
771657.000001/Customer#:234523155/ Tracking#:785760100234/
OfficeCode#:LACA/ ShippingDate:08/04/202100:00:00
OfficeCode#:LACA/    ShippingDate:08/04/2021 00:00:00
FEDEX - Vendor:FE
FEDEX     Vendor:FEDEX
                     DEX // Cost Type:Air Freight/
                                          Freight /                                                18.20
771657.000001/Customer#:234523155/       Tracking#:785892755280/
771657.000001/Customer#:234523155/ Tracking#:785892755280/
OfficeCode#:LACA/ ShippingDate:12/04/202100
OfficeCode#:LACA/    ShippingDate:12/04/2021 00:00:00
                                                   :00:00
FEDEX
FEDEX - Vendor:FE    DEX // Cost Type:Air Freight/
          Vendor:FEDEX                    Freight /                                                 24.10
771657.000001/Customer#:234523155/ Tracking#:786073126404/
771657.000001/Customer#:234523155/       Tracking#:786073126404/
OfficeCode#:LACA/ ShippingDate:16/04/202100:00:00
OfficeCode#:LACA/    ShippingDate:16/04/2021 00:00:00
FEDEX - Vendor:FE
FEDEX     Vendor:FEDEX
                     DEX // Cost Type:Air Freight/
                                          Freight /                                                 82.12
771657.000001/Customer#:170896491/
771657.000001/Customer#:170896491/ TrackiTracking#:786219741729/
                                               ng#:786219741729/
OfficeCode#:DNCO/
Offi                  ShippingDate:20/04/2021
     ceCode#:D N CO/ Shi ppingD ate:20/04/ 20210000:00:00
                                                    :00:00
FEDEX
FEDEX - Vendor:FE    DEX // Cost Type:Air Freight/
          Vendor:FEDEX                    Freight /                                                134.38
771657.000001/Customer#:295823976/       Tracking#:786259718713/
771657.000001/Customer#:295823976/ Tracking#:786259718713/
OfficeCode#:WADC/ ShippingDate:21/04/202100:00:00
OfficeCode#:WADC/     ShippingDate:21/04/2021 00:00:00
FEDEX - Vendor:FE
FEDEX     Vendor:FEDEX
                     DEX // Cost Type:Air Freight/
                                          Freight /                                                 18.28
771657.000001/Customer#:234523155/       Tracking#:786441868574/
771657.000001/Customer#:234523155/ Tracking#:786441868574/
OfficeCode#:LACA/ ShippingDate:26/04/202100:00:00
OfficeCode#:LACA/    ShippingDate:26/04/2021 00:00:00
Online legal research                                                                              618.55


Total for Other
Total for Other Charges                                                                           987.60
                                                                                              USD 987.60
            Case 2:21-bk-10826-BB        Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26                        Desc
                                          Main Document    Page 43 of 44



                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

1999 Avenue of the Stars, Suite 1400, Los Angeles, California 90067

A True and correct copy of the foregoing document(s) entitled (specify):

Hogan Lovells US LLP’s
                 LLP's Monthly Fee Application for Allowance and Payment of Interim Compensation and
Reimbursement of Expenses for the Period April 1-30, 2021

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 28, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                       ISI Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) May 28, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Eryk R. Escobar                                                 Kfir Gavrieli
Office of the United States Trustee                             11771 Montana Ave., #215
915 Wilshire Blvd., Suite 1850                                  Los Angeles, CA 90049
Los Angeles, CA 90017

Steptoe & Johnson
Attn: Jeffrey M. Reisner, Kerri Lyman,
& Josh Taylor
663 West Fifth Street, Suite 1900
Los Angeles, CA 90071                                                  ❑   Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 28, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Honorable Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534
Los Angeles, CA 90012

                                                                       ❑   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 28, 2021 Tracy Southwell                                                  /s/ Tracy Southwell
 Date             Printed
                  Printed Name                                                 Signature




\\LA - 771657/000001
       771657/000001 - 2088427 v2
            Case 2:21-bk-10826-BB     Doc 294 Filed 05/28/21 Entered 05/28/21 11:45:26      Desc
                                       Main Document    Page 44 of 44




                                              In re Kfir Gavrieli
                                          Case No: 2:21-bk-10826-BB


                                               SERVED VIA NEF



      •     William H Brownstein Brownsteinlaw.bill@gmail.com
      •     Eryk R Escobar eryk.r.escobar@usdoj.gov
      •     Peter Gilhuly peter.gilhuly@lw.com
      •     William N Lobel wlobel@tocounsel.com, jokeefe@tocounsel.com;sschuster@tocounsel.com
      •     Kerri A Lyman klyman@steptoe.com, #-FirmPSDocketing@Steptoe.com;
             Kerni
             nmorneault@Steptoe.com;mhernandez@steptoe.com;aodonnell@steptoe.com
             nmorneault@Steptoe.com;mhernandez@steptoe.com;aodormell@steptoe.com
      •     Edward J McNeilly edward.mcneilly@hoganlovells.com
      •     Amy Quartarolo amy.quartarolo@lw.com, laura.pumerville@lw.com;amy-quartarolo-
             2972@ecf.pacerpro.com
             2972@ecfpaceipro.com
      •     Jeffrey M. Reisner jreisner@steptoe.com, #-
             FirmPSDocketing@Steptoe.com;klyman@steptoe.com;nmorneault@Steptoe.com
             FirmPSDocketing@Steptoe.com;klyman@steptoe.com;nmomeault@Steptoe.com
      •     Daniel S Schecter daniel.schecter@lw.com
      •     Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
      •     United States Trustee (LA) ustpregionl6.la.ecf@usdoj.gov
                                         ustpregion16.la.ecf@usdoj.gov
      •     Johnny White JWhite@wrslawyers.com,
             aparisi@wrslawyers.com;eweiman@wrslawyers.com;chamilton@wrslawyers.com
      •     Richard Lee Wynne richard.wynne@hoganlovells.com,
             tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com;rick-wynne-
             tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com;rick-wyrme-
             7245@ecf.pacerpro.com
             7245@ecfpaceipro.com




\\LA - 771657/000001 - 2088427 v2
